Name: 2007/798/EC: Council Decision of 22Ã November 2007 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2007-12-17

 17.12.2007 EN Official Journal of the European Union L 331/31 COUNCIL DECISION of 22 November 2007 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (2007/798/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 300(2) in conjunction with Article 37 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community has negotiated a Fisheries Partnership Agreement with the Republic of Mozambique providing Community vessels with fishing opportunities in the Mozambique fishing zone. (2) As a result of those negotiations a new Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (hereinafter the Partnership Agreement) was initialled on 21 December 2006. (3) The Fisheries Agreement between the European Community and the Republic of Mozambique approved by Council Regulation (EC) No 2329/2003 (1) is to be replaced by the Partnership Agreement. (4) In order to guarantee the continuation of fishing activities by Community vessels, it is essential for the Partnership Agreement to be applied as quickly as possible. Both parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the Partnership Agreement from 1 January 2007. (5) It is in the interest of the Community to approve the Agreement in the form of an Exchange of Letters. (6) The method for allocating the fishing opportunities among the Member States should be defined, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters relating to the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique, (hereinafter referred to as the Agreement in the form of an Exchange of Letters) is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Partnership Agreement are attached to this Decision. Article 2 The fishing opportunities set out in the Protocol to the Partnership Agreement shall be provisionally allocated among the Member States as follows: Fishing Category Type of vessel Member State Licences Tuna fishing Purse seine vessels Spain: 23 France: 20 Italy: 1 Tuna fishing Long-liners Spain: 23 France: 11 Portugal: 9 United Kingdom: 2 If fishing licence applications from these Member States do not cover all the fishing opportunities set out in the Protocol to the Partnership Agreement, the Commission may consider fishing licence applications from any other Member State. Article 3 The Member States whose vessels fish under the Agreement in the form of an Exchange of Letters shall notify the Commission of the quantities of each stock caught within the Mozambique fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 22 November 2007. For the Council The President M. PINHO (1) Council Regulation (EC) No 2329/2003 of 22 December 2003 on the conclusion of the Fisheries Agreement between the European Community and the Republic of Mozambique (OJ L 345, 31.12.2003, p. 43). (2) OJ L 73, 15.3.2001, p. 8. AGREEMENT in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique Sir, Referring to the Fisheries Agreement between the European Community, of the one part, and the Republic of Mozambique, of the other part, initialled on 21 December 2006, including the Protocol, Annex and Appendices thereto, setting out the fishing opportunities and the financial contribution for the period from 1 January 2007 and 31 December 2011, I have the honour to inform you that the Government of Mozambique is willing to apply the abovementioned Agreement provisionally from 1 January 2007 pending its entry into force in accordance with Article 17 thereof, provided that the European Community is prepared to do likewise. This is on the understanding that the first instalment of the financial contribution, laid down by Article 2 of the Protocol, must be paid by 31 October 2007. I should be grateful if you would confirm the agreement of the European Community to such a provisional application. Please accept, Sir, the assurance of my highest consideration. For the Government of Mozambique Sir, I have the honour to acknowledge receipt of your letter of todays date which reads as follows: Referring to the Fisheries Agreement between the European Community, of the one part, and the Republic of Mozambique, of the other part, initialled on 21 December 2006, including the Protocol, Annex and Appendices thereto, setting out the fishing opportunities and the financial contribution for the period from 1 January 2007 and 31 December 2011, I have the honour to inform you that the Government of Mozambique is willing to apply the abovementioned Agreement provisionally from 1 January 2007 pending its entry into force in accordance with Article 17 thereof, provided that the European Community is prepared to do likewise. This is on the understanding that the first instalment of the financial contribution, laid down by Article 2 of the Protocol, must be paid by 31 October 2007. I should be obliged if you would confirm the European Communitys agreement to such provisional application. I am pleased to confirm the agreement of the European Community to a provisional application. Please accept, Sir, the assurance of my highest consideration. For the European Community FISHERIES PARTNERSHIP AGREEMENT between the European Community and the Republic of Mozambique THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE REPUBLIC OF MOZAMBIQUE, hereinafter referred to as Mozambique, hereinafter referred to as the Parties, CONSIDERING the close working relationship between the Community and Mozambique, particularly in the context of the Cotonou Agreement, and their mutual desire to intensify that relationship, CONSIDERING the desire of the two Parties to promote the sustainable exploitation of fisheries resources by means of cooperation, HAVING REGARD TO the United Nations Convention on the Law of the Sea, RECOGNISING that Mozambique exercises its sovereign rights or jurisdiction over a zone extending up to 200 nautical miles from the baseline in accordance with the United Nations Convention on the Law of the Sea, DETERMINED to apply the decisions and recommendations taken by the relevant regional organisations of which the Parties are members, AWARE of the importance of the principles established by the Code of Conduct for Responsible Fisheries adopted at the FAO Conference in 1995, DETERMINED to cooperate, in their mutual interest, in promoting the introduction of responsible fisheries to ensure the long-term conservation and sustainable exploitation of marine living resources, CONVINCED that such cooperation must take the form of initiatives and measures which, whether taken jointly or separately, are complementary and ensure consistent policies and synergy of effort, DECIDED, for the purposes of such cooperation, that the Parties shall establish the dialogue needed to implement Mozambiques fishing policies by involving civil society operators, DESIROUS of establishing terms and conditions governing the fishing activities of Community vessels in Mozambican waters and Community support for responsible fishing in those waters, RESOLVED to pursue closer economic cooperation in the fishing industry and related activities by promoting cooperation between companies from both Parties, HEREBY AGREE AS FOLLOWS: Article 1 Scope This Agreement establishes the principles, rules and procedures governing:  economic, financial, technical and scientific cooperation in the fisheries sector with a view to promoting responsible fishing in Mozambiques fishing zones in order to guarantee the conservation and sustainable exploitation of fisheries resources and develop Mozambiques fisheries sector,  the conditions governing access by Community fishing vessels to Mozambiques fishing zone,  cooperation on the arrangements for policing fisheries in Mozambiques fishing zone with a view to ensuring that the above rules and conditions are complied with, that the measures for the conservation and management of fish stocks are effective and that illegal, undeclared and unregulated fishing is prevented,  partnerships between operators aimed at developing economic activities in the fisheries sector and related activities, in the common interest. Article 2 Definitions For the purposes of this Agreement: (a) Mozambican authorities means the Ministry of Fisheries of the Republic of Mozambique; (b) Community authorities means the European Commission; (c) Mozambiques fishing zone means Mozambiques marine waters where fishing is authorised; (d) fishing vessel means any vessel used for fishing purposes according to Mozambican law; (e) Community vessel means a fishing vessel flying the flag of a Member State of the Community and registered in the Community; (f) Joint Committee means a committee made up of representatives of the Community and Mozambique, as provided for in Article 9 of this Agreement; (g) transhipment means the transfer in the port area of some or all of the catch from one fishing vessel to another vessel; (h) shipowner means the person legally responsible for a fishing vessel, in its charge and control; (i) ACP seamen means any seamen who are nationals of a non-European signatory to the Cotonou Agreement. Article 3 Principles and objectives underlying the implementation of this Agreement 1. The Parties hereby undertake to promote responsible fishing in Mozambican waters as provided for in FAOs Code of Conduct for Responsible Fishing on the basis of the principles of non-discrimination between the different fleets fishing in those waters. 2. The Parties shall cooperate with a view to monitoring the results of the implementation of the fishing policy adopted by the Mozambican Government and evaluating the measures, programmes and actions carried out on the basis of this Agreement and shall establish, to this end, a political dialogue in the fisheries sector. The results of the evaluations shall be analysed by the Joint Committee provided for in Article 9 of this Agreement. 3. The Parties hereby undertake to ensure that this Agreement is implemented in accordance with the principles of good economic and social governance, respecting the state of fish stocks. 4. The employment of Mozambican seamen on board Community vessels shall be governed by the International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work, which shall apply as of right to the corresponding contracts and general terms of employment. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. Non-Mozambican ACP seamen on board Community vessels shall enjoy the same conditions. 5. The Parties shall consult one another prior to adopting any decision that may affect the activities of Community vessels under this Agreement. Article 4 Scientific cooperation 1. During the period covered by this Agreement, the Community and the Mozambican authorities shall endeavour to monitor the evolution of resources in Mozambiques fishing zone. 2. The Parties undertake to consult one another, by means of a joint scientific working group or within the international organisations concerned, to ensure the management and conservation of living resources in the Indian Ocean, and to cooperate in the relevant scientific research. 3. The two Parties, on the basis of the consultation referred to in paragraph 2, shall consult one another within the Joint Committee provided for in Article 9 and jointly adopt conservation measures for sustainable management of fish stocks affecting the activities of Community vessels. Article 5 Access by Community vessels to fisheries in Mozambican waters 1. Mozambique undertakes to authorise Community vessels to engage in fishing activities in its fishing zone in accordance with this Agreement, including the Protocol and Annex thereto. 2. The fishing activities governed by this Agreement shall be subject to the laws and regulations in force in Mozambique. The Mozambican authorities shall notify the Commission of any amendments to that legislation. 3. Mozambique undertakes to take all the appropriate steps required for the effective application of the fisheries monitoring provisions in the Protocol. Community vessels shall cooperate with the Mozambican authorities responsible for carrying out such monitoring. 4. The Community undertakes to take all the appropriate steps required to ensure that its vessels comply with this Agreement and the legislation governing fisheries in Mozambiques fishing zone. Article 6 Licences 1. Community vessels may fish in Mozambiques fishing zone only if they are in possession of a fishing licence on board, or a copy thereof, issued under this Agreement and the Protocol hereto. 2. The procedure for obtaining a fishing licence for a vessel, the fees applicable and the method of payment to be used by shipowners shall be as set out in the Annex to the Protocol. Article 7 Financial contribution 1. The Community shall grant Mozambique a financial contribution in accordance with the terms and conditions laid down in the Protocol and Annexes. This single contribution shall be based on two elements, namely: (a) access by Community vessels to Mozambican waters and fisheries resources; and (b) the Communitys financial support for promoting responsible fishing and the sustainable exploitation of fisheries resources in Mozambican waters. 2. The element of the financial contribution referred to in paragraph 1(b) shall be determined in the light of objectives identified by common accord between the Parties in accordance with the Protocol, to be achieved in the context of the sectoral fisheries policy drawn up by the Mozambican Government and an annual and multiannual programme for its implementation. 3. The financial contribution granted by the Community shall be paid each year in accordance with the Protocol and subject to this Agreement and the Protocol in the event of any change to the amount of the contribution as a result of: (a) serious circumstances other than natural phenomena which are such as to prevent fishing activities in Mozambican waters; (b) a reduction in the fishing opportunities granted to Community vessels, made by mutual agreement for the purposes of managing the stocks concerned, where this is considered necessary for the conservation and sustainable exploitation of resources on the basis of the best available scientific advice; (c) an increase in the fishing opportunities granted to Community vessels, made by mutual agreement between the Parties where the best available scientific advice concurs that the state of resources so permits; (d) a reassessment of the terms of financial support for implementing a sectoral fisheries policy in Mozambican, where this is warranted by the results of the annual and multiannual programming observed by both Parties; (e) termination of this Agreement under Article 12; (f) suspension of the application of this Agreement under Article 13. Article 8 Promoting cooperation among economic operators and civil society 1. The Parties shall encourage economic, scientific and technical cooperation in the fisheries sector and related sectors. They shall consult one another with a view to coordinating the different measures that might be taken to this end. 2. The Parties undertake to promote the exchange of information on fishing techniques and gear, preservation methods and the industrial processing of fisheries products. 3. The Parties shall endeavour to create conditions favourable to the promotion of relations between their enterprises in the technical, economic and commercial spheres, by encouraging the establishment of an environment favourable to the development of business and investment. 4. The Parties undertake to implement a plan and actions between Mozambican and Community operators aimed at promoting fish landing from Community vessels in Mozambique. 5. The Parties shall encourage, in particular, the setting-up of joint enterprises in their mutual interest which shall systematically comply with Mozambican and Community legislation. Article 9 Joint Committee 1. A Joint Committee shall be set up to monitor the application of this Agreement. The Joint Committee shall perform the following functions: (a) monitoring the performance, interpretation and application of this Agreement and, in particular, the definition of the annual and multiannual programming referred to in Article 7(2) and evaluation of its implementation; (b) providing the necessary liaison for matters of mutual interest relating to fisheries; (c) acting as a forum for the amicable settlement of any disputes regarding the interpretation or application of the Agreement; (d) reassessing, where necessary, the level of fishing opportunities and, consequently, of the financial contribution; (e) any other function which the Parties decide on by mutual agreement. 2. The Joint Committee shall exercise its functions with regard to the results of consultation at scientific level referred to in Article 4 of this Agreement. 3. The Joint Committee shall meet at least once a year, alternately in Mozambique and in the Community, and shall be chaired by the Party hosting the meeting. It shall hold a special meeting at the request of either Party. Article 10 Geographical area to which the Agreement applies This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community applies, under the conditions laid down in that Treaty, and, on the other, to the territory of Mozambique. Article 11 Duration This Agreement shall apply for five years from the date of its entry into force; it shall be tacitly renewed for additional periods of five years, unless notice of termination is given in accordance with Article 12. Article 12 Termination 1. Application of this Agreement may be terminated by one of the Parties in the event of serious circumstances, other than natural phenomena, which are beyond the reasonable control of one of the Parties and are such as to prevent fishing activities in Mozambican waters. This Agreement may also be terminated by either Party in the event of degradation of the stocks concerned, the discovery of a reduced level of exploitation of the fishing opportunities granted to Community vessels, or failure to comply with undertakings made by the Parties with regard to combating illegal, unreported and unregulated fishing. 2. The Party concerned shall notify the other Party in writing of its intention to withdraw from the Agreement at least six months before the date of expiry of the initial period or each additional period. 3. Dispatch of the notification referred to in paragraph 2 shall open consultations by the Parties. 4. Payment of the financial contribution referred to in Article 7 for the year in which the termination takes effect shall be reduced proportionately and pro rata temporis. Article 13 Suspension 1. Application of this Agreement may be suspended at the initiative of one of the Parties in the event of a serious disagreement as to the application of provisions laid down in the Agreement. Suspension of application of the Agreement shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. On receipt of this notification, the Parties shall enter into consultations with a view to resolving their differences amicably. 2. Payment of the financial contribution referred to in Article 7 shall be reduced proportionately and pro rata temporis, according to the duration of the suspension. Article 14 Protocol and Annex The Protocol, the Annex and Appendices hereto shall form an integral part of this Agreement. Article 15 National law The activities of Community vessels operating in Mozambican waters shall be governed by the applicable law in Mozambique, unless otherwise provided in this Agreement or the Protocol, its Annex and Appendices thereto. Article 16 Repeal On the date of its entry into force, this Agreement repeals and replaces the Agreement between the European Community and the Government of the Republic of Mozambique on fishing off the coast of Mozambique which entered into force on 31 December 2003. Article 17 Entry into force This Agreement, drawn up in duplicate in the Bulgarian, Czech, Estonian, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic. It shall enter into force on 1 January 2007. PROTOCOL setting out the fishing opportunities and financial contribution provided for in the fisheries Partnership Agreement between the European Community and the Republic of Mozambique on fishing off the coast of Mozambique for the period from 1 January 2007 to 31 December 2011 Article 1 Period of application and fishing opportunities 1. For a period of five years from 1 January 2007, the fishing opportunities granted under Article 5 of the Agreement shall be as follows: Highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention):  freezer tuna seiners: 44 vessels,  surface longliners: 45 vessels. 2. Paragraph 1 shall apply subject to Articles 4 and 5 of this Protocol. 3. Vessels flying the flag of a Member State of the European Community may fish in Mozambiques fishing zone only if they are in possession of a fishing licence issued under this Protocol in accordance with the Annex hereto. Article 2 Financial contribution  Methods of payment 1. The financial contribution referred to in Article 7 of the Agreement shall comprise, for the period referred to in Article 1, an annual amount of EUR 650 000 equivalent to a reference tonnage of 10 000 tonnes per year and a specific amount of EUR 250 000 per year for the support and implementation of Mozambiques sectoral fisheries policy. This specific amount shall be an integral part of the single financial contribution defined in Article 7 of the Agreement. 2. Paragraph 1 shall apply subject to Articles 4, 5, 6 and 7 of this Protocol. 3. The Community shall pay the total amount referred to in paragraph 1, i.e. EUR 900 000, each year during the period of application of this Protocol. 4. If the overall quantity of catches by Community vessels in Mozambican waters exceeds the reference tonnage, the amount of the annual financial contribution shall be increased by EUR 65 for each additional tonne caught. However, the total annual amount paid by the Community shall not be more than twice the amount equivalent to the reference tonnage (EUR 1 300 000). Where the quantities caught by Community vessels exceed the quantities corresponding to twice the total annual amount, the amount due for the quantity exceeding that limit shall be paid the following year. 5. Payment of the financial contribution referred to in paragraph 1 shall be made no later than 31 October 2007 for the first year and no later than 15 January 2008, 2009, 2010 and 2011 for the following years. 6. Subject to Article 7, the Mozambican authorities shall have full discretion regarding the use to which this financial contribution is paid. 7. The financial contribution shall be paid into a Public Treasury account opened at a financial institution designated by the Mozambican Authorities. Article 3 Cooperation on responsible fishing  Scientific cooperation 1. The Parties hereby undertake to promote responsible fishing in Mozambican waters. 2. During the period covered by this Protocol, the Community and the Mozambican authorities shall monitor the evolution of resources in Mozambiques fishing zone. 3. As of the date of entry into force of this Protocol, the Parties shall establish by mutual agreement the arrangements for the scientific consultation provided for in Article 4(2) of the Agreement with a view to prepare the work of the Joint Committee referred to in Article 9 of the Agreement. Article 4 Review of fishing opportunities by mutual agreement 1. The fishing opportunities referred to in Article 1 may be increased by mutual agreement provided that the conclusions of the scientific meeting referred to in Article 3(4) confirm that such an increase will not endanger the sustainable management of Mozambiques resources. In this case, the financial contribution referred to in Article 2(1) shall be increased proportionately and pro rata temporis. However, the total amount of the financial contribution paid by the European Community may not exceed twice the amount referred to in Article 2(1). Where the quantities caught by Community vessels exceed twice 10 000 tonnes, i.e. 20 000 tonnes, the amount due for the quantity exceeding that limit shall be paid the following year. 2. Conversely, if the Parties agree to adopt a reduction in the fishing opportunities referred to in Article 1, the financial contribution shall be reduced proportionately and pro rata temporis. 3. The allocation of the fishing opportunities among different categories of vessels may also be reviewed, following consultations and agreement between the Parties, provided that any changes comply with recommendations made by the scientific meeting referred to in Article 3 regarding the management of stocks liable to be affected by such redistribution. The Parties shall agree on the corresponding adjustment of the financial contribution where the redistribution of fishing opportunities so warrants. Article 5 New fishing opportunities 1. Should Community vessels be interested in fishing activities which are not indicated in Article 1, the Parties shall consult one another prior to authorisation by Mozambican authorities for these new activities. Where appropriate, the Parties shall agree on the conditions applicable to these new fishing opportunities and, if necessary, make amendments to this Protocol and to the Annex hereto. 2. The Parties shall promote exploratory fishing activities in Mozambican waters. In this framework, whenever one of the Parties so requests, the Parties shall consult one another and determine, on a case-to-case basis, the conditions and other parameters for these fishing activities. The two Parties shall carry out exploratory fishing activities in accordance with the parameters adopted by mutual agreement and with administrative provisions established to this effect. The authorisations for exploratory fishing shall be granted for a maximum of six months. Where the Parties conclude that the exploratory fishing trips have produced positive results, the Mozambican Government may award new fishing opportunities for new species until the expiry of the Protocol. The financial contribution referred to in Article 2(1) shall be increased accordingly. Article 6 Suspension in the event of serious circumstances 1. Where serious circumstances, other than natural phenomena, prevent fishing activities in Mozambican waters, the European Community may suspend payment of the financial contribution referred to in Article 2(1). The suspension decision shall be taken following consultations between the two Parties within a period of two months following the request of one of the Parties, and provided that the Community has paid in full any amounts due at the time of suspension. 2. Payment of the financial contribution shall resume as soon as the Parties find, by mutual agreement following consultations, that the circumstances preventing fishing activities are no longer present and/or that the situation allows a resumption of fishing activities. 3. At the expiry of the suspension, the Parties shall agree on the circumstances in which Community vessels may resume fishing. Article 7 Promotion of responsible fishing in Mozambican waters 1. One hundred percent of the financial contribution referred to in Article 2 shall be used to support the implementation of the sectoral fishing policy drawn up by the Mozambican Government. Mozambique shall be responsible for managing the corresponding amount, on the basis of the objectives identified by mutual agreement by the Parties and in accordance with the annual and multiannual programming. 2. For the purposes of implementing paragraph 1, as soon as this Protocol enters into force and no later than three months after that date, the Community and Mozambique shall agree, within the Joint Committee provided for in Article 9 of the Agreement, on a multiannual sectoral programme and detailed implementing rules covering, in particular: (a) annual and multiannual guidelines for using the percentage of the financial contribution referred to in paragraph 1 and its specific amounts for the initiatives to be carried out in 2007; (b) the objectives, both annual and multiannual, to be achieved with a view to promoting responsible fishing and sustainable fisheries, taking account of the priorities expressed by Mozambique in its national fisheries policy and other policies relating to or having an impact on the introduction of responsible fishing and sustainable fisheries, in particular in terms of improving the health conditions of the production of fishery products and strengthening the monitoring capacity of the competent Mozambican authorities; (c) criteria and procedures for evaluating the results obtained each year. 3. Any proposed amendments to the multiannual sectoral programme or of the use of the specific amounts for the initiatives to be carried out in 2007 must be approved by both Parties within the Joint Committee. 4. Each year, Mozambique shall allocate the share corresponding to the percentage referred to in paragraph 1 with a view to implementing the multiannual programme. For the first year of application of the Protocol, that allocation must be notified to the Community at the time when the multiannual sectoral programme is approved within the Joint Committee. For each year of application of the Protocol thereafter, Mozambique shall notify the Community of the allocation no later than 1 September of the previous year. 5. Where the annual evaluation of the progress made in implementing the multiannual sectoral programme so warrants, the European Community may ask for the financial contribution referred to in Article 2(1) of this Protocol to be readjusted with a view to bringing the actual amount of financial resources allocated to the implementation of the programme into line with its results. Article 8 Disputes  suspension of application of the Protocol 1. Any dispute between the Parties over the interpretation of this Protocol on its application shall be the subject of consultations between the Parties within the Joint Committee provided for in Article 9 of the Agreement, in a special meeting if necessary, in order to reach an amicable settlement. 2. Where the amicable settlement referred to in paragraph 1 cannot be reached and without prejudice to Article 9, the application of the Protocol may be suspended at the initiative of one Party if the dispute between the Parties is deemed serious. 3. Suspension of application of the Protocol shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. 4. In the event of suspension, the Parties shall continue to consult with a view to finding an amicable settlement to their dispute. As soon as an amicable settlement is reached, application of this Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which application of this Protocol was suspended. Article 9 Suspension of application of the Protocol on grounds of non-payment Subject to Article 6, if the Community fails to make the payments provided for in Article 2, the application of this Protocol may be suspended on the following terms: (a) If no payment is made within the period provided for in Article 2(5) of this Protocol, the relevant Mozambican authorities shall notify the European Commission of the non-payment. The latter shall carry out the requisite checks and, where necessary, transmit the payment within no more than 60 working days of the date of receipt of the notification; (b) If the non-payment is confirmed or not adequately justified within the period specified in (a), the relevant Mozambican authorities shall be entitled to suspend application of this Protocol. They shall inform the European Commission of such action forthwith; (c) Application of the Protocol shall resume as soon as the payment concerned has been made. Article 10 National law Without prejudice to the provisions of the Agreement, this Protocol and the Annex and Appendices hereto, the activities of Community vessels operating under the framework of this Protocol and the Annex and Appendices hereto shall be governed by the applicable law in Mozambique. Article 11 Repeal The Annex to the Fisheries Agreement between the European Community and the Government of the Republic of Mozambique on fishing off the coast of Mozambique is hereby repealed and replaced by the Annex to this Protocol. Article 12 Entry into force 1. This Protocol with the Annex thereto shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. 2. This Protocol and the Annex and Appendices thereto shall apply with effect from 1 January 2007.